IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1135
                            Filed November 4, 2020


IN THE INTEREST OF R.C.,
Minor Child,

M.C., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Romonda Belcher,

District Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.




       Ronald E. Langford of Langford Law Office, LLC, Des Moines, for appellant

mother.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Erin Romar of Youth Law Center, Des Moines, attorney and guardian ad

litem for minor child.



       Considered by Bower, C.J., and Schumacher and Ahlers, JJ.
                                         2


BOWER, Chief Judge.

       A mother appeals the termination of her parental rights pursuant to Iowa

Code section 232.116(1)(h) (2020). She does not dispute the statutory ground for

termination has been proved. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010)

(noting that if a parent does not dispute grounds exist we need not address the

first step of our three-step analysis). She maintains she should be granted a six-

month extension and contends the loss of her parental rights is not in the child’s

best interests.

       Our review of termination proceedings is de novo. In re A.M., 843 N.W.2d
100, 110 (Iowa 2014). “We are not bound by the juvenile court’s findings of fact,

but we do give them weight, especially in assessing the credibility of witnesses.”
Id. (citation omitted).

       The mother argues “COVID-19 . . . put[ ] up barriers to compliance with

services opportunities.” The child was removed from the mother’s care in May

2019 due to the presence of methamphetamine in the child’s system at birth. The

mother did not provide requested drug screens and did not follow through with

recommended substance-abuse and mental-health treatment for the many months

before pandemic-related closures. Thus, we are not persuaded the pandemic was

the barrier to reunification.

       For children younger than four years old, our legislature has set a six-month

time frame for parent-child reunification.    See Iowa Code § 232.116(1)(h)(3).

“[O]ur legislature has carefully constructed a time frame to provide a balance

between the parent’s efforts and the child’s long-term best interests.” A.M., 843
N.W.2d at 111 (citation omitted). “Once the limitation period lapses, termination
                                           3

proceedings must be viewed with a sense of urgency.” In re C.B., 611 N.W.2d
489, 495 (Iowa 2000).

       At the time of the termination-of-parental-rights hearing in June and July

2020, the child had been out of the mother’s custody for more than twelve

consecutive months and the mother had never moved beyond supervised visits.

The trial court wrote:

       It is unfortunate, giving the pendency of this matter and the length of
       time the child has been removed, that the parents are just beginning
       to actively engage in services to be able to demonstrate sobriety,
       mental stability and an ability to have the child returned to their care.
       It has been well over a year since the removal, and this young child
       should not have to wait any longer for permanency.

We agree.

       In considering whether the termination of parental rights is in the child’s best

interest, Iowa Code section 232.116(2) instructs “the court shall give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” This child has waited more than twice the

statutory time frame, and the mother waited too long to engage in services. The

child is in the only home she has ever known and is integrated into that family. The

child needs and deserves permanency. An extension is not warranted here and

termination of the mother’s parental rights is in the child’s best interests. We affirm.

       AFFIRMED.